Title: [To Thomas Jefferson from George Muter, 22 January 1781]
From: Muter, George
To: Jefferson, Thomas


[Richmond, 22 Jan. 1781. A minute in the War Office Journal (Vi) under date of 22 Jan. 1781 records two warrants to Capt. Edmund Read: (1) for £26,100, “on account for the pay due his Troop from the 1st. day of August 1780, to the 1st. day of January 1781 inclusive” (George Muter to the Auditors, 22 Jan. 1781, countersigned by TJ, in Contingent Fund Vouchers, Vi); (2) for £5,196, “on Account to purchase necessaries for his Troop in Maryland agreable to an estimate given in for that purpose”; also, a “Letter, to the Governor inclosing the abovementioned estimate and Warrants, and a petition to the Governor and Council from C[…] the prisoner.” The second warrant to Edmund Read, the estimate, and the letter from Muter to TJ enclosing them, have not been located. The minute concerning the “petition … from C[…] the prisoner” is incomplete, and the petition has not been identified.]
